Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 7-10 and 14-19 are pending in the Claim Set filed 6/24/2022.
Applicant’s elected species is as follows: Oleic acid as a species of non-aqueous solvent; Mixtures of α-a-tocopherol polyethylene glycol 1000 succinate (TPGS) and phosphatidylcholine as a species of surfactant; and propylene glycol as a species of additional solvent.
Claim 1 has been amended.
Claims 2-6, 11-13 and 20 are cancelled.
Herein, claims 1 and 7-10 are for examination.
The 103 rejection set forth below has been reformulated that is necessitated by Applicant’s claim amendments. The following office action contains a NEW OBJECTION.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2022 and 5/2/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Objection
(necessitated by claim amendments)
Claim 1 in the Claim Set filed 6/24/2022 is objected to because of the following informalities: 
The abbreviation TPGS appears in the claim. When an abbreviation is utilized it should be spelled out the first time it is utilized, e.g., α-a-tocopherol polyethylene glycol 1000 succinate (TPGS). Appropriate correction is required.

Maintained Rejections
(Reformulated necessitated by claim amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claim 1 under 35 U.S.C. 103(a) as being unpatentable over Paliwal et al (USP 7049320, cited in IDS filed 5/21/2020) [Paliwal] in view of Macheras et al (US 20130190252, of record) [Macheras] and Malcolm (US 20070197487) [Malcolm} is maintained (reformulated).
Regarding claim 1,
Paliwal teaches an oral pharmaceutical composition comprising NK-1 antagonists, wherein, in particular, NK-1 antagonists is telmapitant, provided in a liquid preparation (i.e., in solution) comprising propylene glycol (e.g., co-solvent) and excipients such as sweeteners, wherein telmapitant (NK-1 antagonists) is useful for treating emesis (Abstract; col.4, lns.40-51; col.15, lns.24-59; col.16, lns.10-18; Claims 1, 10 (chemical structure of telmapitant: claim 10) and 15; See entire document).
Paliwal differs from the claims in that the document does not teach that the oral pharmaceutical composition further comprises oleic acid (e.g., non-aqueous solvent), and a mixture of surfactants (elected species): d-a-tocopherol polyethylene glycol 1000 succinate (TPGS) and phosphatidylcholine.
However, Macheras and Malcolm, as a whole, cure the deficiencies. 
Macheras teaches a pharmaceutical formulation for oral administration of poorly water soluble drugs wherein the composition comprises a lipophilic active ingredient, wherein oleic acid (elected species: non-aqueous solvent) is a solubilizing agents, along with vitamin E TPGS (d-a-tocopherol polyethylene glycol 1000 succinate) (an elected species: surfactant) and includes propylene glycol (elected species: a co-solvent), wherein the orally administered formulation enhances the absorbability of the active ingredient. Furthermore, Macheras teaches that the oral pharmaceutical composition is suitable for co-administration with an effective amount of milk of which acts as a solubilizing/dispersing agent to further enhance bioavailability and improve solubility of the active ingredient and reduce possible side effects and gastrointestinal disorders in patients, wherein the composition further comprises a taste masking agent and may contain other pharmaceutically acceptable excipients (Abstract; [0002]; [0014-0017]; [0063]; claims 1, 3, 6 and 13; See entire document). Moreover, a compound cannot be separated from its properties, regardless of what it type of excipient it is classified as. Applicant's attention is directed to MPEP 2112.01 II which discloses 'Products of identical chemical composition cannot have mutually exclusive properties." Tn re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir 1990). Therefore, if the prior art teaches the identical chemica1 structure, the properties applicant discloses and/ or claims are necessarily present. In instant case, Macheras teaches vitamin E TPGS (d-a-tocopherol polyethylene glycol 1000 succinate) as solubilizing agent, but it will inherently possess the properties of a surfactant regardless how it is used in the prior art. A chemical composition and its properties are inseparable.  
Further, Malcolm teaches that d-a-tocopherol polyethylene glycol 1000 succinate (TPGS) and phosphatidylcholine perform together as a solubility enhancer [0126]; [0149]; [0169]; [0192]; [0209]; [0227]; [0239]; [0273]; [0343]; claim 10, 20, 29, 42, 57 70, 79 and 91). 
Thus, it would have been obvious to one of ordinary skill in the art to provide d-a-tocopherol polyethylene glycol 1000 succinate (TPGS) and phosphatidylcholine together in an oral pharmaceutical composition in order to further enhance the solubility of telmapitant in order to increase its bioavailability and provide an improved therapeutically effective drug delivery formulation.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Paliwal, Macheras and Malcolm, as a whole.
The rejection of claims 7-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paliwal et al (USP 7049320, cited in IDS filed 5/21/2020) [Paliwal] in view of Macheras et al (US 20130190252, of record) [Macheras] and Malcolm (US 20070197487) [Malcolm} as applied to claim 1 above and further in view of Zhang et al (WO0914209962) [Zhang] is maintained (reformulated).
The teachings of Paliwal, Macheras and Malcolm, as a whole, are described above.
Paliwal, Macheras and Malcolm differ from the claims in that the documents do not teach that the composition further comprises an antioxidant or palatability agent, as instantly claimed.
However, Zhang cures the deficiencies.
Zhang teaches the use of NK-1 antagonist (Abstract; [0087]; fifth paragraph; See entire document), wherein the NK-1 antagonist is used in the prevention of chemically induced nausea and vomiting (emesis) after chemotherapy [0007]. Zhang teaches dosage forms for oral administration of the active agent comprising solid dosage forms (e.g., capsules) and non-aqueous liquid dosage forms [0092], wherein the dosage form comprises an antioxidant, wherein the antioxidant is EDTA and/or Vitamin E and esters thereof ([0042]; [0061]; [0069]; [0070]; [0092]). Furthermore, Zhang teaches that the composition comprises sweetening agents, e.g., sucralose ([0044]; [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the oral pharmaceutical composition as taught by Paliwal, Macheras and Malcolm, as a whole, in accordance with the teaching of Zhang to further comprise an antioxidant comprising EDTA (ethylene diaminetetraacetic acid tetrasodium salt dihydrate) to act as a preservative and a sweetener (palatability agent) such as sucralose to active as taste making agent to improve acceptance of patients for oral delivery of telmapitant.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Paliwal, Machera, and Malcolm and Zhang, as a whole.

Response to Arguments
Applicants argue that they have disclosed and claimed an oral pharmaceutical composition comprising telmapitant, a mixture of TPGS and phosphatidylcholine, propylene glycol and oleic acid which demonstrates superior bioavailability and efficacy when compared to other oral formulations. Applicants direct the Examiner's attention to page 12, lines 5-15 of WO2019/122068 where the superior bioavailability is discussed. Moreover, this superiority is coupled with low interanimal variability (see page 12, line 16 to page 13, line 8 of WO2019/122068). The claimed formulation performed better than telmapitant tablets and at least as well as tablets of the approved product Cerenia (page 13, line 10 to page 14, line 20 of WO2019/122068). These properties could not have been predicted by one skilled in the art based on the cited references taken individually or in combination.

Applicant’s arguments have been fully considered but they are not persuasive, because, regarding said unexpected results, the claims are limited to the scope of the invention that is commensurate with the showing of unexpected results. MPEP states the following: 716.02(d) Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289,296 (CCPA 1980) 
	In the instant case, the unexpected results are not commensurate in scope with what is instantly claimed, because the scope of Instant Claim 1 encompasses an oral pharmaceutical composition comprising telmapitant in solution, a mixture of TPGS and phosphatidylcholine, propylene glycol and oleic acid over a broad range of possible mixture combinations, wherein the amount: % w/v, of each pharmaceutical ingredient in the total oral pharmaceutical composition is not instantly claimed, so that the possibilities of different combinations (i.e., mixtures thereof) comprising differing amounts of each ingredient (based on % w/v) is limitless, whereas WO2019/122068 discloses telmapitant, a mixture of TPGS and phosphatidylcholine, propylene glycol and oleic acid, wherein a specific % w/v  based on the total composition each ingredient is included in the non-aqueous mixture, See page 10: Formulation 1A, formulations according to the invention, for example, Telmapitant at 5-7 % w/v. Furthermore, claim 1 recites the transitional phrase ‘comprising’ which is open-ended is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (‘like the term ‘comprising,’ the term ‘containing’ is open-ended), so that instant claim 1 does not exclude water, whereas WO2019/122068 discloses formations according to the invention wherein telmapitant, a mixture of TPGS and phosphatidylcholine, propylene glycol and oleic acid are listed in a non-aqueous solvent system (i.e., without water). 
Therefore, Instant Claims encompass a broader scope of invention: oral pharmaceutical composition, than the Example formulations shown in pages 12-14. That is, the Examples that generated said alleged unexpected results are not commensurate in scope with claimed oral pharmaceutical composition comprising a vast number of different amounts (% w/v) of each individual ingredient telmapitant, TPGS and phosphatidylcholine, propylene glycol and oleic acid.
The scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980). It should be clear that the probative value of the data is not commensurate in scope with the degree of protection sought by the claim. 

Conclusions
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626